           Case 4:20-cv-40070 Document 1-1 Filed 06/17/20 Page 1 of 6

                                                                         Service of Process
                                                                         Transmittal
                                                                         06/04/2020
                                                                         CT Log Number 537742252
TO:      Pepsop Intakeparalegal
         PepsiCo, Inc.
         700 Anderson Hill Rd
         Purchase, NY 10577-1444

RE:      Process Served in Massachusetts

FOR:     Rolling Frito-Lay Sales, LP (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   DAVID CHAPUT, Pltf. vs. ROLLING FRITO LAY SALES, Dft.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 2085CV520D
NATURE OF ACTION:                  Personal Injury - Vehicle Collision
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:          By Process Server on 06/04/2020 at 10:39
JURISDICTION SERVED :              Massachusetts
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 06/04/2020, Expected Purge Date:
                                   06/09/2020

                                   Image SOP

                                   Email Notification, Bill Howard bill.j.howard@pepsico.com

                                   Email Notification, Pepsop Intakeparalegal PEPSOPintakeparalegal@pepsico.com

SIGNED:                            C T Corporation System
ADDRESS:                           155 Federal St Ste 700
                                   Boston, MA 02110-1727
For Questions:                     800-448-5350
                                   MajorAccountTeam1@wolterskluwer.com




                                                                         Page 1 of 1 / HP
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                           Case 4:20-cv-40070 Document 1-1 Filed 06/17/20 Page 2 of 6




                                             Commonwealth of Massachusetts

                                                                        TRIAL COURT OF THE COMMONWEALTH
                                                                        SUPERIOR COURT DEPARTMENT
                                                                        CIVIL DOCKET NO.               D

                                                , PLAINTIFF(S),

              V.

               ^LLlUt$ fRilIa Im. SgS; EFENDANT(S)
                                                             SUMMONS

             THIS SUMMONS IS DIRECTED TO       PaUiLi<4 FKrrb                                . (Defendant's name)

             You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
             Plaintiff’s                            attached to this summons and the original complaint has been
             Fried in the- jM^ ^77^ ^ufep^uft. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

 1.          You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
             the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
            opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
            to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
            extension of time In writing from the Court.
2.          How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
            copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can cto|this by:
      a.    Filing Ypur signed original response with the Clerk's Office for Civil Busi'nessjufe^jgR Court
                         UJO              by mail or In person, AND
      b.    Deliverin,         alnnga^^
            address:                 ^                                      Attorney/Plaintiff at the following

3.         What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer         .
           must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
           Some defenses, ca.Ied affirmative defe.nses, must be staceo' in your Answer or you may lose your right to
           use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
           based on the same facts or transaction described in the Complaint, then you must include those claims
           in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
           lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
           Answer or in a written demand for a jury trial that you must send to the other side and file with the
           court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
           "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient,
                                                                                                              A Motion
           to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ, P. 12. If
           you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
           described in the rules of the Court in which the complaint was filed, available at
           www.mass.gov.courts/case-legal-res/rules of court.


                                                                                             A irjs
                                                                                             r             JOeputySheritf Suffolk County
                     Case 4:20-cv-40070 Document 1-1 Filed 06/17/20 Page 3 of 6




     Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
4.
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
     Required information on all filings: The "civil docket number" appearing at the top of this notice is the
5.
     raco niimh^r as Aligned    to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the "Defendant."                                                                   • ■   :




     WitBie      on4 Judith Fabricant, Chief Justice on _                                , 20____. (SEAL)



     Clerk-Magistrate

     Note : The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be Indicated on the
     summons before it is served on the Defendant.




                                           PROOF OF SERVICE OF PROCESS

            I hereby certify that on                               , 20___, I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P. 4 (d}(l-5)):                                                                          .

     rck,                                                                      fe<a)gr
     PpCiliigr fcg. Acm\35>oj^                                           .ife p)i^
                                     •i

     Dated:                                     .20.                     Signature:

                                                                                              •/.        j




     N.B.     TO PROCESS SERVER:

            PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.
             Case 4:20-cv-40070 Document 1-1 Filed 06/17/20 Page 4 of 6



                           COMMONWEALTH OF MASSACHUSETTS

WORCESTER, SS.                                 SUPERIOR COURT DEPARTMENT
                                               OF THE TRIAL COURT
                                               CIVIL ACTION NO.


DAVID CHAPUT,                                         )
PLAINTIFF                                             )
                                                      )
VS.                                                   )
                                                      )
ROLLING FRITO LAY SALES,                              )
DEFENDANT                                             )



                                COMPLAINT & JURY DEMAND

                                              PARTIES

      1. Plaintiff, David Chaput, is a natural person who resides in Webster, Worcester County,
         Massachusetts.

      2. Defendant, Rolling Frito-Lay Sales, Limited Partnership, is a foreign limited partnership
         with a Massachusetts office located at 100 Commerce Drive, Braintree, Norfolk County,
         Massachusetts and a resident agent - C T Corporation System - located at 135 Federal
         Street, Suite 700, Boston, Suffolk County, Massachusetts.

                               FACTS COMMON TO ALL COUNTS

      3. On or about June 4, 2018, Svetlana Kasem-beg (hereinafter, “Kasem*beg‘') was
         employed as a salesperson by Rolling Frito-Lay Sales, Limited Partnership (hereinafter,
         “Defendant”).

      4. On or about June 4, 2018’, Kasem-beg was operating a vehicle ovvmed by Defendant and
         provided by Defendant to Kasem-beg in the course of her employment as a salesperson
         for Defendant.

      5. On or about June 4,2018, Kasem-beg was operating said vehicle on Buckley Hill Road at
         or near Route 12 in Thompson Connecticut.

      6. At the same time, David Chaput (hereinafter, “Plaintiff’) was operating his motor vehicle
         in the same intersection as Kasem-beg.

      7. Kasem-beg attempted to make a left hand turn in front of Plaintiff, causing a head on
         collision between the two vehicles (hereinafter, the “Accident”).

      8. Kasem-beg was cited by the police for improper turning in front of Plaintiff.
            Case 4:20-cv-40070 Document 1-1 Filed 06/17/20 Page 5 of 6




    9. At the time of the Accident, Kasem-beg was acting in the scope and course of her
       employment for Defendant.

                                              COUNT 1
                                          Vicarious Liability

    10. Plaintiff incorporates by reference all prior paragraphs as if expressly stated herein.

    11. Kasem-beg was negligent in the operation of Defendant’s motor vehicle in - among other
        ways - failing to grant the right of way to Plaintiff and improperly turning in front of
        Plaintiff.

    12. As a result of Kasem-beg’s negligence, Plaintiff was caused to sustain various physical
        injuries including but not limited to a neck injury and a shoulder injury, the latter of
        which required surgical intervention.

    13. As a result of Kasem-beg’s negligence, Plaintiff was caused to incur physical and
        emotional pain and suffering, medical expenses in excess of twenty thousand dollars
        ($30,000.00), and lost income in excess of thirty thousand dollars ($20,000.00).

    14. As a result of Kasem-beg’s negligence, Plaintiff was caused to incur significant damage
        to his motor vehicle.

    15. At the time of the Accident, Kasem-beg was acting in the scope and course of her
        employment as a salesperson for Defendant.

    16. Defendant is vicariously liable to Plaintiff for Kasem-beg’s negligence under principles
        of respondeat superior.

     WHEREFORE, Plaintiff demands judgment against Defendant in an amount that is
reasonable and just, together with interest and costs, along with any other relief this Court deems
just.


                                          JURY DEMAND

Plaintiff demands a jury trial on alt issues so triable.
         Case 4:20-cv-40070 Document 1-1 Filed 06/17/20 Page 6 of 6




                              Respectiully submitted,
                              DAVID CHAPUT
                              By his attorney.



                                                    &aI/-___
                              Thomas W. Beliveau, Esquire
                              Fuller, Rosenberg, Palmer & Beliveau, LLP
                              339 Main Street
                              Worcester, MA 01608
                              (508) 751-5121
                              BBO# 548001
Dated: May 18, 2020
